UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JESSICA REID,

                 Plaintiff,

        -v-                                                           No. 18 CV 255-LTS-RWL

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

-------------------------------------------------------x

                              ORDER ADOPTING REPORT & RECOMMENDATION

                 The Court has reviewed Magistrate Judge Lehrburger’s December 20, 2018,

Report and Recommendation (the “Report”) (docket entry no. 32) which recommends that

Reid’s motion for judgment on the pleadings be granted to the extent that the denial of benefits

be reversed and the case be remanded to the Commissioner for further proceedings consistent

with the Report, and the Commissioner’s motion for judgment on the pleadings be denied. No

objections to the Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117, at

*1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).

                 The Court has reviewed carefully Magistrate Judge Lehrburger’s thorough and

well-reasoned Report and Recommendation and finds no clear error. The Court therefore adopts



REID - ORDER ADOPTING R&R.DOCX                             VERSION MARCH 20, 2019                    1
the Report in its entirety for the reasons stated therein. Accordingly, Reid’s motion for judgment

on the pleadings is granted, the Commissioner’s decision denying benefits is reversed, the case is

remanded to the Commissioner pursuant to sentence four of 48 U.S.C. § 405(g) for further

proceedings consistent with the Report, and the Commissioner’s motion for judgment on the

pleadings is denied. This Order resolves docket entry nos. 18 and 26. The Clerk of Court is

requested to enter judgment accordingly and to close this case.




       SO ORDERED.

Dated: New York, New York
       March 20, 2019

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




REID - ORDER ADOPTING R&R.DOCX                   VERSION MARCH 20, 2019                          2
